DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                  Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2021 has been entered.
Response to Amendment
Amendment, filed on 2/16/2021 has been considered and entered.
Claims 1, 5-6 are amended.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8,10-14,16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Palaniswamy et al. (US 2016/0043294), and further in view of O'Brian (US 2015/0221840).
Regarding claims 1 & 6 , Palaniswamy et al. disclose a lighting assembly (light emitting semiconductor device; see Title; see Fig 14) and a method of manufacturing the lighting assembly, comprising at least one point-like light source (24) having a first and second electrical contact (20) a lead frame (18,16) comprising plurality of metal areas, a plastic layer (dielectric 
But, Palaniswamy et al. fail to teach that the at least one point like light source (24) being disposed in direct contact with the first surface of the plastic layer away from the lead frame.
However, it is noted that applicant’s at least one point like light source being disposed in direct contact with the first surface of the plastic layer away from the lead frame does not solve any of the stated problems or yield any unexpected result that is not within the scope of the teachings applied.  Therefore it is considered to be a matter of choice, which a person of ordinary skill in the art would have found obvious to dispose the light source in direct contact with the upper surface of the plastic layer so as to have more rigid support/stability of the Light source in the package.
Further, Palaniswamy et al. fail to disclose one or more conductive traces on the surface of the plastic layer (surface opposed to the one where heat-extraction takes place -via the lead frame's dedicated areas).
However, in the same field of Light emitting device, O'Brian teaches ( Fig. 2 where its "metallic layer 8 designates "an electrical contact -paragraph 85-serving both as metal top-reflector and as conductive trace) to provide and interconnect on the top-surface of its "plastic 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to have conductive traces in the upper surface of the plastic layer for connecting additional components so as to have further heat dissipation through the conductive traces.
Regarding claim 2, Palaniswamy et al. disclose that the at least one point like light source is directed connected on top of the lead frame (120,118; Fig 15) and a material, a shape and a size of the vias is adapted in order not to decrease the heat spread (inherently the design is done for optimum heat spread).
-Regarding claims 3-4 & 7, O'Brian teaches that the plastic layer (2) is an over-molding plastic and one or more conductive traces on the first surface of the plastic layer are provided by using MID technology (paragraph 80). The same reason for combining art as in claim 1 applie.
Regarding claim 5, combined structure of Palaniswamy et al. and O'Brian teaches all the limitations of claim 5, except for at least one driver connected to the one or more lighting assembly. 

Regarding claims 8, & 14, O'Brian teaches conductive traces are formed by MID technology, where method intrinsically comprises conductive traces are formed by first covering the surface with conductive material then removing the conductive material to all placers except for places of forming conductive traces (for evidence see US 6,032521).
Regarding claim 10, Palaniswamy et al. disclose that the at least one point like light source is directed connected on top of the lead frame (120,118; Fig 15) and a material, a shape and a size of the vias is adapted in order not to decrease the heat spread (inherently the design is done for optimum heat spread).
Regarding claims 11-12, O'Brian teaches that the plastic layer (2) is an over-molding plastic and one or more conductive traces on the first surface of the plastic layer are provided by using MID technology (paragraph 80). The same reason for combining art as in claim 1 applies.
Regarding claims 13,16-19, Palaniswamy et al. disclose that at least one or more lighting assembly/ at least one point like source comprises two lighting assembly /two point like light sources (Paragraph 88).
Claims 9 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Palaniswamy et al. in view of O'Brian, as applied to claim 6 above, and further in view of Yamano (US 2007/0224809).


However, in the field of forming wiring, Yamano teaches forming a wiring and then growing metal on it by electro-less plating method to make thick wiring (paragraph 15).
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention use growing conductive material on the wire by electro-less plating method in order to make thick conductive traces.
			Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Karabi Guharay/
Primary Examiner, Art Unit 2875